Hamm, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying the claimant from benefits on the ground that he had voluntarily left his employment without good cause by provoking his discharge (Labor Law, § 593). The claimant contends that the board did not properly resolve the factual issues in dispute upon the weight of the evidence. At most factual questions are presented, and, as the board’s findings were supported by substantial evidence, we are without authority to disturb the determination (Labor Law, § 623; Matter of Hughes [Catherwood], 23 A D 2d 515). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.